DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saberi et al. (A novel method to low temperature synthesis of nanocrystalline forsterite) in view of Takashi et al. (JP 2003/002640) evident by Koichi et al. (JP 2003/327470). Machine translations were relied upon in lieu of both Japanese documents and are attached herein.
With regards to claims 1, 3 and 4, Saberi teaches the synthesis of nanocrystalline forsterite powder from magnesium nitrate, colloidal silica, and sucrose at low temperatures (see introduction). The synthesis comprises mixing magnesium nitrate (reads on the aqueous water-soluble magnesium salt) and colloidal silica (reads on the colloidal silica dispersion) wherein the mole ratio between the magnesium and silica is 2. The mixture was then dried using an electric oven at 200 °C (reads on the claimed drying temperature) then calcined at a temperature of 800°C, 900 °C and 100 °C. The particle size of the forsterite produced is from 10 to 30 nm (see Experimental section and Table 1).
With regards to claimed “aqueous solution containing a water-soluble magnesium salt which is formed by dissolving water-insoluble magnesium salt in an organic-acid”: It is the opinion of the Examiner that the method of making the aqueous solution containing a water soluble magnesium salt does not limit the claimed method for producing forsterite Response to Arguments section below.
Assuming, for the sake of argument, that the method of making the aqueous solution is required by the claim, such process is not patentable in light of the teachings of Takashi. Production Example 1 of the instant application discloses the method of producing the aqueous magnesium solution. ¶0031 of the instant specification as filed. There, the solution is made by mixing Mg(OH)2 in an aqueous citric acid, thus yielding magnesium citrate solution. Id. Takashi teaches the very same method. It states, “In addition, hardly soluble magnesium salts such as magnesium hydroxide…dissolved in an…organic acids such as citric acid…can be used.” Takashi  at ¶0020. As such, this limitation is not patentable in light of the prior art. 
Saberi silent with regards to using spray drying as the method of drying the solution containing the magnesium salt and the colloidal silica. 
Takashi teaches a method of preparing a forsterite wherein the molar ratio of magnesium and silica is 2:1 (¶ 0017). Taskashi also teaches that the raw material of magnesium can be magnesium nitrate (¶0020). Takashi teaches that the spray drying in air (example 1) takes place a temperature from 100 to 500 °C (¶ 0029). It would have been 
Still, the prior art is silent with regards to the claimed uniform mixture of the mg salt and the colloidal silica resulting from the spray drying. However, since Saberi in view of Takashi teaches the same precursors and process, it would be expected that the precursors’ solution would be uniformly mixed. Moreover, one of ordinary skill in the art would have found it obvious to avoid “non-uniform precipitation and chemical inhomogeneity” since Saberi identifies them as undesired outcomes (see Introduction). 
Moreover, Saberi is silent with regards to the magnesium salt being an organic acid salt. Takashi teaches that magnesium nitrate is functionally equivalent as a magnesium source or precursor to magnesium citrate, magnesium malonate, magnesium malonate, magnesium succinate, magnesium tartrate, magnesium lactate (¶ 0020). Therefore, it would have been obvious to one of ordinary kill in the art to substitute the mg hydroxide of Koichi with the aforementioned organic acid salts as it’s been held that substitution of equivalents requires no express motivation (see MPEP 2144.06.II.).
With regards to claim 5, Saberi teaches that the particle size of the forsterite produced is from 10 to 30 nm (see Experimental section and Table 1), which overlaps with the claimed invention at a point. It’s been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, and that ranges that touch at one point overlap (see MPEP 2144.05).
With regards to claims 6-8, Saberi teaches that the particle size of the colloidal silica has a particle size of 14 nm (see Experimental section). Saberi differs from the . 
Response to Arguments
Applicant's arguments filed on 11/23/2020 “Remarks” have been fully considered but they are not persuasive.
Applicant presented one main argument based on the newly added amendment of claim 1. Specifically, the Applicant argues that “Saberi does not disclose spray-drying an aqueous solution containing a water-soluble magnesium salt which is formed by dissolving a water-insoluble magnesium salt in an organic acid, as required in claim 1.” Remarks at 4. This argument is unpersuasive for the reasons disclosed on pages 2-3 of this Office Action. Specifically, this argument is unpersuasive because the method of making the aqueous solution does not limit the claimed invention unless there is a patentably distinct difference between the resulting aqueous solution made by the recited method as opposed to those made by a different method.
The Applicant attempts to distinguish the claimed method of making the aqueous solution from Saberi’s by stating, “If such an aqueous solution [as the one made by Saberi] were subjected to spray-drying and subsequent firing, forsterite would not be synthesized in a uniform state, as would be understood by one of ordinary skill in the art.” Remarks at 5. Instead, “a water-soluble magnesium salt is prepared [as claimed]…makes it possible for Id. This argument is unpersuasive because the Applicant did not point to any data, in the specification or elsewhere, to support its conclusion. Instead, Applicant asserts hypotheticals as “[w]hen the aqueous solution contains an excessive amount of ion species…” and “[i]f such an aqueous solution were subjected to spray-drying and subsequent firing…” which is not sufficient to establish the required patentable difference of the newly added amendment. According, this argument is unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736